Citation Nr: 0528876	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, 
to include postoperative residuals, for accrued purposes.  

2.  Entitlement to service connection for a bladder disorder 
for accrued purposes.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.  


FINDINGS OF FACT

1.  The veteran died September [redacted], 2002

2.  The appellant filed a claim for accrued benefits within 
one year of the veteran's death.

3.  At the time of the veteran's death, the claims of service 
connection for a kidney disorder, residuals of kidney 
surgery, and a bladder disorder were pending.  

4.  A kidney disorder was not "noted" on the December 1965 
service entrance examination report.

5.  A bladder disorder was not manifest during service and is 
not attributable to service.  

6.  During service, the veteran was treated for an 
obstruction and hydronephrosis.  An operative procedure was 
performed.

7.  It is not established by clear and unmistakable evidence 
that a kidney disorder was not aggravated during service. 


CONCLUSIONS OF LAW

1.  A kidney disorder was incurred in service.  38 U.S.C.A. § 
1110 (West 2002).

2.  A bladder disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The December 1965 service entrance examination report shows 
the genitourinary system and abdomen and viscera were normal.  
On the accompanying medical history, he indicated that he had 
or had had a kidney stone or blood in the urine.  The report 
notes hematuria in 1959 and that he had passed a renal stone.  
He denied having or having had frequent or painful urination.  

In a July 1966 letter, the appellant's private physician 
stated the following:

I hospitalized this man on July 19th 
because of a severe colicy pain in the 
left flank and abdomen starting abruptly 
an hour or so before coming in to the 
Hospital.  I had previously seen him in 
October of 1959 with a similar episode 
associated with gross blood in his 
urine.  At that time, x-rays revealed a 
left hydronephrosis due to obstruction 
at the ureteropelvic junction.  
Intravenous Pyelograms done on this 
current admission revealed the same 
problem in a more advanced degree.  

In a November 1966 letter, the physician stated that the 
appellant had severe left renal pain related to obstruction 
drainage from the left kidney.  The letter notes he was being 
evaluated for surgery.  

A February 1967 record of treatment notes complaints of left 
flank pain.  A history of left renal calculi was noted.  
Exploration was noted to have been contemplated for the pain.  
In March 1967, he was referred to the urology clinic for left 
uretero-pelvic junction stenosis with a history of multiple 
urinary tract infections.  

A May 1967 discharge note reflects he underwent surgery for 
an aberrant vessel at the uretero-pelvic junction and had 
restriction of the ureter, pyeloplasty, and nephropexy.  He 
was profiled for four months for left pyeloplasty.  

A June 1967 treatment record notes complaints of left flank 
pain and suprapubic pain.  The record notes a history of good 
health until 1958, at which time he had a sudden severe left 
flank pain of nonradiating character.  The pain was noted to 
have persisted until relieved by analgesic injections.  The 
record notes the appellant did not recall gross hematuria, 
urgency, frequency, or passage of renal calculus with the 
initial episode.  The results of cystoscopy were unknown and 
he thought he had been told he had kidney stones.  He was 
noted to have been symptom free until December 1966.  Until 
that time, he was noted to have experienced brief episodes of 
left flank pain but had not been incapacitated in any way.  
In the summer of 1966, he was noted to have been struck again 
with sudden severe left flank pain.  Left uretero-pelvic 
junction obstruction was noted to have been suspected on the 
basis of an intravenous pyelogram.  He was noted to be 
asymptomatic throughout basic training, with an onset of 
severe left flank pain during the 6th week of advanced 
infantry training (AIT), with a February 1967 intravenous 
pyelogram demonstrating a uretero-pelvic obstruction on the 
left.  

The record further notes that in May 1967, blood in the urine 
was noted and an aberrant vessel at the left uretero-pelvic 
junction had been found on exploration.  A nephropexy was 
noted to have been performed.  The examiner noted that he had 
done well until two days earlier when gross hematuria was 
noted on two occasions, with an onset of severe nonradiating 
left flank pain forty eight hours later, and the commitant 
severe suprapubic pain, noted to be crampy in character and 
associated with an urge to urinate.  A slight febrile 
sensation was noted.  

On examination in June 1967, he was noted to appear acutely 
ill, writhing in bed with pain.  Positive physical findings 
were limited to the abdomen, where on deep palpation the left 
upper quadrant, severe tenderness was elicited.  The left 
lower border of the kidney could not be clearly delineated.  
There was distinct left "CVA" tenderness.  There was no 
suprapubic dullness.  An intravenous pyelogram was noted to 
demonstrate that the right kidney and ureter were normal.  On 
the left, there was clubbing and caliectasis consistent with 
obstruction or inflammatory disease.  The renal pelvis on the 
left was abnormally large and somewhat distended but did 
drain in to the ureter.  It was felt that there was probably 
still some degree of ureteral pelvic obstruction on the left.  
Repeat urinalysis on three occasions were noted to have 
demonstrated red blood count in large quantities and albumin 
varying in concentration from a trace to 4+.  A urine culture 
was noted to have been sterile.  

The report notes that the appellant was sedated and that 
symptoms cleared within approximately eight hours.  Minimal 
residual left "CVA" tenderness was noted.  No stone was 
noted to have been observed despite straining of all urine. A 
slight rise in temperature was noted on the second day, and 
normal thereafter.  The diagnosis was hydronephrosis, left, 
secondary to ureteral pelvic junction obstruction.  

An October 1967 treatment record notes that an intravenous 
pyelogram showed demonstrated marked diminishment in the 
caliectasis in the left kidney, and improvement in drainage 
was noted.  The examiner stated that such represented a good 
surgical result and that the veteran would be profiled for 
six months.  X-ray examination of the abdomen and pelvis made 
during an excretory uregram, showed prompt excretion of 
contrast material from both pyelocalyceal systems at three 
minutes, without evidence of tumor ectasia or calculi on the 
right.  There was pyelocaliectasis on the left with very 
little contrast material seen in the left ureter, and on the 
hour delay film, there a remarkable amount of contrast 
material within the left collecting system was noted.  The 
urinary bladder was noted to be grossly normal.  The 
conclusions were normal right upper collecting system and 
minimal ureteropelvic junction obstruction on the left.  An 
intravenous pyelogram was noted to reveal normal, bony 
architecture and soft tissue densities.  The seven-minute 
film revealed, bilaterally, excretion of the dye.  The 
remainder of the intravenous pyelogram revealed improvement 
over the previous intravenous pyelogram with a much sharper 
calcyceal system on the left side.  The impression was that 
the intravenous pyelogram represented good postoperative 
results from a left pyeloplasty.  

A June 1968 treatment record notes an intravenous pyelogram 
was normal.  The left renal pelvis was noted to appear 
somewhat dilated.  The examiner noted no change from the last 
intravenous pyelogram six months earlier.  The examiner added 
that the appellant was doing well, and had no pain or urinary 
infection.  The impression was good postoperative results.  
Duty without limitation was noted.  

The August 1968 separation examination report shows the 
genitourinary system and abdomen and viscera were normal.  
The report notes, "Urine Recheck.  Trace."  A history of 
blockage of the left kidney by "BV" was noted to have been 
repaired.  On the accompanying medical history he indicated 
he had or had had a kidney stone or blood in the urine, had a 
kidney operation in April 1967, and he denied having or 
having had frequent or painful urination.  

In January 1998, "nothing" was noted in regard to 
examination of the genitourinary system.  The record notes a 
history of a kidney operation and that he had one kidney that 
had a lesser flow.  On examination, the abdomen was soft and 
benign, and there was no obvious heptomegaly, splenomegaly, 
masses or tenderness.  The impression of an October 2001 
computed tomography (CT) scan was prominent ventral branch of 
the left renal vein impressing slightly upon a dilated left 
extrarenal pelvis, which may be contributing to delayed 
urodynamics.  Private medical records dated in November 2001 
note no thyromegaly, masses or bruits.  The abdomen was noted 
to be soft and benign.  

On intravenous pyelogram voiding cystogram in December 2001, 
the impression was that there was free air within the urinary 
bladder, presumably from a fistula within the 
gastrointestinal tract, otherwise unremarkable.  The 
impression of ultrasound of the pelvis in February 2002 was 
that the percutaneous bladder catheter did appear to 
terminate in a contracted gallbladder.  No hydronephrosis was 
noted.  No free pockets of fluid were detected in the 
abdomen/pelvis.  A February 2002 cystogram showed no evidence 
of leak from the bladder around the suprapubic catheter.  The 
report notes extreme pain at the level of the meatus upon 
filing the bladder from the suprapubic catheter.  The 
examiner noted that no contrast was noted to have been seen 
in the urethra during the pain.  No intrarenal mass was 
noted.  

A death certificate shows that the veteran died on September 
[redacted], 2002.  The appellant filed a claim for accrued benefits 
in November 2002.  

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in February 2005.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
her possession per 38 C.F.R. § 3.159(b)(1).  She was advised 
of how and where to send this evidence and how to ensure that 
it was associated with her claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the February 
2005notice, the January 2005 supplemental statement of the 
case issued constituted subsequent process.  The appellant 
has not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  Accordingly, the Board concludes it 
should proceed, as specific notice as to what evidence the 
claimant could or should obtain has been provided in effect 
and no additional pertinent evidence was submitted.  There is 
no indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria & Analysis

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Among requirements for accrued benefits are that 
a claim must be filed within the year after the veteran's 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this 
case, the appellant's claim for accrued benefits was received 
within one year of the veteran's death.

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The Federal Circuit Court has also made it clear that, in 
order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).

At the time of his death, the veteran had claims pending for 
service connection for a kidney disorder and a bladder 
disorder.  

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the veteran would have been bound had 
he survived to have his claims finally decided.

In considering the appellant's claims for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993), the United States Court of Appeals for Veterans 
Claims ("the Court") held that service department and certain 
VA medical records are considered as being constructively in 
the claims file at the date of death although they may not 
physically be in there until after that date.  The pertinent 
provisions refer to service department records, reports of VA 
hospitalizations, reports of treatment by VA medical centers, 
reports of treatment authorized by the VA, reports of autopsy 
made by VA on date of death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including calculi of the kidney or bladder, if manifested to 
a compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharged, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2005).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

There is no allegation nor does the record show that either a 
kidney disorder, postoperative residuals of a kidney surgery, 
or a bladder disorder was incurred during combat service.  
Thus, 38 U.S.C.A. § 1154(b) is not applicable in this case.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The appellant as a layperson has not been shown to be capable 
of making medical conclusions; thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Initially, the Board notes that at the time of his death in 
September 2002, the veteran had pending claims of entitlement 
to service connection for a kidney disorder, residuals of 
kidney surgery, and a bladder disorder.  The appellant 
asserts that she is entitled to accrued benefits.  

The appellant has asserted that a kidney disorder and a 
bladder disorder are a result of service.  However, the 
appellant is not a medical professional and her statements do 
not constitute competent medical evidence that such are 
related to a disease or injury incurred in or aggravated by 
service.  Generally, laypersons are not competent to offer 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for her statements or 
testimony to be probative as to the facts under 
consideration).  Equally important, evidence generated after 
the death of the veteran may not be considered.

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.   
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  A bladder or kidney disorder 
was not "noted" at service entrance.  While a history of 
hematuria in association with passing a renal stone and blood 
in the urine was reported, the December 1965 entrance 
examination report shows the genitourinary system, abdomen 
and viscera, were normal.  No kidney or bladder was noted.  
Therefore, the veteran is entitled to a presumption of 
soundness at service entrance.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003).  The determination 
of whether there is clear and unmistakable evidence that a 
kidney or bladder disorder existed prior to service should be 
based on "thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).  

The veteran's private doctor, in July 1996, specifically 
stated that he had treated the appellant for episodes of left 
hydronephrosis, with blood in the urine, in 1959, prior to 
service entrance, and again in 1966 and 1967.  The Board 
finds that the competent, consistent evidence, to include the 
notation of hematuria in 1959 on the service entrance 
examination report, as well as the private doctor's detailed 
letter of treatment, constitutes clear and unmistakable 
evidence in that a kidney and bladder disorder existed prior 
to service entrance.  The statement of the July 1966 doctor 
that the veteran was treated for episodes of hematuria with 
blood in the urine in 1959, and thereafter, is clear, 
unmistakable and supported by the most reliable history 
proved by the record.  Thus, the Board finds that part of the 
presumption of soundness has been rebutted; however, 
VAOPGCPREC 3-03 (July 16, 2003), has established that there 
are two steps to rebut the presumption of soundness at entry.  

First, there must be clear and unmistakable evidence that a 
kidney disorder preexisted service.  Second, there must be 
clear and unmistakable evidence that a kidney disorder was 
not aggravated during service.  If both prongs are not met, 
the presumption of soundness at entry is not rebutted.

Aggravation - Kidney

As noted above, the appellant had preexisting left 
hydronephrosis due to obstruction at the ureteropelvic 
junction, with left flank and abdomen pain, and blood in the 
urine.  Service medical records reflect his history of 
episodes of left flank pain from 1958, and the private doctor 
noted treatment for severe left flank pain in 1959, and 1966.  
A recurrence of left flank pain was noted during service, to 
include in 1967, due to left uretrero-pelvic junction 
obstruction.  In June 1967, the diagnosis was left 
hydronephrosis secondary to ureteral pelvic junction 
obstruction.  In October 1967, however, minimal ureteropelvic 
junction obstruction was noted on the left, and the bladder 
was normal.  At separation in August 1968, the examiner 
specifically noted that the blockage of the left kidney had 
been repaired, and the examination report shows the 
genitourinary system and abdomen and viscera were normal.  

The Board finds that there is an absence of clear and 
unmistakable evidence regarding whether there was aggravation 
of the pre-service kidney disorder during service, and the 
Board is precluded from law from supplementing the record.  
It is clear that there was hydronephrosis due to an 
obstruction at the uretero-pelvic junction prior to, and 
during, service.  The reason for the obstruction, however, 
was not clearly established prior to service.  During 
service, he had a left renal calculi, blood in urine, left 
flank pain, suprapubic pain, and hydronephrosis.  In June 
1967, it was noted that findings were consistent with 
obstruction or an inflammatory disease.  Although there was 
an in-service determination of not in line of duty, EPTS; the 
determination did not contain reasoning and did not address 
aggravation.  The record also establishes that the veteran 
underwent left pyeloplasty, in May 1967, and had post-
operative difficulties requiring further testing in June.

The burden of proof upon VA is to establish by clear and 
unmistakable evidence that there had not been aggravation.  
Based upon the cumulative record, that burden of proof has 
not been met.  Accordingly, service connection is granted. 

Bladder

In regard to postoperative residuals of a bladder disorder, 
the Board notes that the appellant underwent repair of a 
vessel at the uretero-pelvic junction in 1967.  In October 
1967, a good surgical result was noted with diminishment in 
the catieclasis in the  left kidney and improved drainage was 
noted.  Left ureteropelvic junction obstruction was 
specifically noted to be minimal.  No pain or urinary 
infection was noted in June 1968, he was noted to be doing 
well, and there were no duty limitations.  At separation in 
August 1968, the blockage was noted to have been repaired, 
and the genitourinary system and abdomen and viscera were 
specifically noted to be normal.  On examination in January 
1998, there were no pertinent findings in regard to the 
genitourinary system.  The abdomen was specifically noted to 
be soft  and benign, and there were no masses and no 
tenderness.  No hydronephrosis was specifically noted on 
ultrasound in February 2002.  

During service, the veteran was seen for genitourinary (GU) 
complaints.  There were, however, no manifestations of a 
bladder disability during service, within one year of 
separation from service, or within decades from separation 
from service.  The fact that there had been kidney stones and 
an obstruction further up the GU tract does not establish 
that there had been an impairment with the bladder.  The 
Board is aware that testing prior to death established that 
there was free air in the urinary bladder, presumably due to 
a fistula within the gastrointestinal tract.  But, there is 
no competent evidence of a urinary bladder disability during 
service and there is no competent evidence relating the 
remote urinary bladder disability to service.  Accordingly, 
service connection is not warranted.







ORDER

Service connection for a kidney disorder, to include 
postoperative residuals, for accrued purposes is granted.

Service connection for a bladder disorder for accrued 
purposes is denied.



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


